DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claims 1-7.  More specifically, the closest prior art references are U.S. Patent Publication No. 2017/0325592 to Suh (“Suh”), U.S. Patent Publication No. 2014/0075674 to Chun et al. (“Chun”), and U.S. Patent No. 6,163,904 to Royston (“Royston”) and Wipo Publication No. 2013127950 issued to Gehrke.
	The combination of structure/method present in claim 1 was not found in the prior art of record. In particular, the limitation “actuating one or more motorized actuators in the first sub-foundation to effectively rotate one or more torsional members therein to effect inclination or declination of the head and back section and/or the leg and foot section via a linkage assembly, wherein rotating the one or more torsional members in the first sub- foundation rotates one or more torsional members in the second sub-foundation to effect the same inclination or declination of the head and back section and/or the leg and foot section, wherein the second sub-foundation is free of motorized actuators “ in combination with the other structure/method present in claim 1 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 1 may be set forth or maintained.

The combination of structure/method present in claim 8 was not found in the prior art of record. In particular, the limitation “mechanically connecting a shaft to the torsional members in the first sub- foundation to the torsional members in the second sub-foundation such that the motorized actuator in the first sub-foundation effects inclination or declination of the head and back section and/or the leg and foot section in the second sub-foundation“in combination with the other structure/method present in claim 8 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 8 may be set forth or maintained.
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claim 8 in view of the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        /DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/7/2021